Case 1:18-CV-02576-RC Document 1-1 Filed 11/08/18 Page 1 of 2
Case 1:18-cv-02576 Document 1-1 Filed 11/08/18 Page 1 of 2

 

 

 

 

ClVlL COVER SHEET o
IS~“ §Rcv. 6/|7 DC)
l. (a) PLAINT|FFS DEFENDANTS
CENTER FOR B|OLOG|CAL D|VERS|TY. RYAN Z|NKE, in his official capacity as Secretary of the
378 N. Main Avenue lnterior,
Tucson. AZ 85701 1840 C Street. N.W.
Washinoton. D.C. 20240.
wl COuN'l-Y OF RES|DENCE op FlRST L|sTED pLAlNT":F 88888 COUNTY OF RES\DIZNCE'OF FlRST LISTED DEFENDANT’ 1 1001
(£xc£" m U'S' leNTlFF c"S£s) woli; mL/txn cmi)i,nsil/sl&sc:):r.l;`:l!sl:‘lt.lll:ll;£;`t§o§isoro iplz 1312/tci or i,ml)mvoi.vt;l)
(c) ATTORNEYS (FlRM NAME. ADDRESS. AND TELEPHONE NUMBER) ATI`ORNEYS (lF KNOWN)
Ryan A. Shannon and Amy R. Atwood
Ceriter for Bio|ogica| Diversity
P.O. BOX 11374; Port|and, OR 97211-0374
(503) 283»5474 X 407
ll. BASlS OF JURlSDlCTION lll. ClTlZENSHlP OF l’RlNClPAL FART|ES (PLACE AN x lN ONE BOX FOR
tvL/tclz AN x 111 one sox oNLY) PLAINTIFF ANl) 0NE nox ron ol-;Ft~:NnANT) mmwwmgm
1 l’TF l)l"'l` l’Tl" DI"l`
0 t U.S. Govemmeni 0 3 chet'a| Qucsllon
Plaimii'f (U.S. GovemmcmNola Pany) citizen omits state O 1 O l incorporated ot Ptiocipal place 0 4 0 4
ol' Business in This State
@ 2 gSr. Gdovemmcnl 0 4Hi\;1e_rsi:yc_l_' d h_ f Citizen ot'Anothcr Stnle 0 2 0 2 lnc°m°mled and Principal place 0 5 0 5
c en am p:m.'::l.; it'c::‘|';ls) 'p o c‘l_ en m S by mr O ol` Busincss in Anolher Stalc
t 12 u icc a 3 3
Forcl'gn Country 0 Fort:ign Natl`on 0 5 0 6

 

 

lV. CASE ASS|CNMENT AND NATURE OF SUlT
(Plnce an X in one category, A-N. that best represents our Cause of Action and one in a correspondin Naturc ot` Suit

 

0 A. Ann'trust 0 B. Persolml lnjury/

Malpractice

|:| 310 Alrpltitt¢

m 315 Airplnne Product liability
[:| 320 Amult, l.lh¢l & sltmu¢r
L:I 330 l=¢tl¢rhi Empioyoro mobility
|:| 340 Mttrltto

m 345 Mnrin¢ l’roi|uct l.inhility
m 350 Motor V¢hit:|e

m 410 Anlitrust

m 360 Other l’ersonal injury

m 362 Meclical Ma|practice

|j 365 Protlttot l.ihhlilty

m 367 }{¢altll Care/Pharmnl:euticnl

 

|:l 355 Motor vehicle l»rodott Liohility

Perxona| lnjury Product Lia bility

 

O C. Administratlve Agency
Review

m 151 Meilicare Acl

wm

|___l 861 illA (139510

|:| 862 mack Lottg 19231

|:| 363 nlwc/l)lww (4051¢»
|:| 864 ssio Titlo xvl

[:| 065 Rsl taostg))

%s£.i.al."m
891 Agricu|tnra| Acts

® 893 Envlronmentl\| Mntters
m 890 Othcr Statutory Actlons (lf
Administrativc Agency is

 

0 D. Temporary Restrat`ning
Order/Preliminary
injunction

Any nature ofsuit from any category
may be selected for this category of
case assignment.

*(lf/\ntitrust. then .»\ governs)*

 

 

Prlsunerl’ ti ions
m 535 Death l’enalty

E245 Tort Procluct I.iobi|ity

Drug Application
E 840 Trademark

 

 

E 835 Patent - Abbr¢vinl¢d t\'ew

m 540 Mantlnmus & Otlicr Fgrfeiture/ngg|!!
m 290 A" Onnr neal Pr°p"ty m 550 Civi| Rights E 625 Drug R¢Iat¢d Seizurc of
’ r r m 555 Prison Condltlons P"°l"")’ 21 USC 331
370 Olh¢r Fruud m 560 Civil Deloin¢c - Conditions g 690 0"""
E371 Trnth in L¢nding ol` Conl'lncm¢nt
5380 Othcr Personn| Propcrty QLM¢.§ .
Dtxmagc l’ro crt Ri hi m 375 F“'” Cl“'m$ A¢¢
[:| 335 property n,.,m.g¢ l j 320 copyrights E 376 Qtti ram 131 usc
product Llohiilty C| 830 l’vum 3729(1\)1

m 400 Stnt¢ Renpportitmment

m 430 Banks & Banking

m 450 CommerccllCC
Ratcs/t:tc.

I:| 460 Deportatlon

 

 

|:| 368 ,\olmtos Protltttt l.iohiiity '"v°"°d)
0 E. General Civll (Orlier) OR 0 F. Pro Se General Ciw'l
!WJLLM‘J.LL! llgn§;pgtg! Egggral‘l`ax §uit§ m 462 Naturtilizat|on
210 Land Cond¢mnation m 422 Appc2127 USC 158 :| 870 Taxes (US plaintiff or App|;m¢ion
l'_°|zzn l-'omlosor¢ [: 423 withdrawal zs usc 157 tl¢r¢tttlttoti m 465 O,h,, immigration
E230 cht, L¢os¢ & Ej¢ctment m 871 lRS-Third Pnrty 26 USC A¢¢iom
E240 Torls to Lnnd 7609

m 470 Rack¢t¢er |nt\u¢nced
& Corrupt Organiztition

|:| 480 Consumer Cr¢dit

|:| 490 Cahi¢/sttt¢llit¢ Tv

E 850 SecurltiesJCommoditi¢s/
Exchnnge

m 896 Arbitration

m 899 Administratlve l’rocedure
Act/Reviow or Appeal of
Agency D¢cision

|:l 950 constitutionality orstttto
Statut¢s

m 890 Other Statutory Actions
(if not adm|nistrative agency
rev|¢w or l’r|vacy Act)

 

 

 

Case 1:18-CV-O2576-RC Document 1-1 Filed 11/08/18 Page 2 of 2
Case 1:18-cv-02576 Document 1-1 Filed 11/08/18 Page 2 of 2

 

 

 

 

 

 

0 G. Habeas Corpus/ 0 H. Employment 0 1. FOIA/Prt'vacy Act 0 J. Studem Loan
2255 Dt'scrimi'narimt
E 530 H,,h¢a, Corpu, _ Gm¢m| m 442 Clvil Rights - Employment m 395 Fl'¢¢d°m 01 lnf°l'milii°l\ A¢\ m 152 Reeovery ol` l)efau|tetl
m 510 Mo¢ion/va¢m¢ S¢m¢n¢¢ ieriterin: race, gender/sean m 890 Other Statutory Actions swann man
m 463 Habeas Corpus - Alien minimal origil\e (if Fl'i"")' A“) (exeluding veterans)
owning ~ discrimination, disability, agc,
religion, retaliation)
-(lt pro ee. eeleet this tieelti~ *tlf pro s¢. select this d¢¢kl*
O K. Labor/ERISA O L. Other Civr`l Rl'ghts 0 M. Ctmrract O N. TIiree~Jurlge
(non-employmem) (non-employmenr) Court

:]110 lnsurance
n 710 Fair Lobor Standartls Aet m 441 Votlng (if riot \'oting Righls n 110 Mm-in¢ m 441 CM| mgth _ voting
m 720 Labor/Mgmt. Reliit|ons Aet) m 130 Mi|[¢r A¢¢ m young mth A“)
:| 740 Labor Rtiilway Act E443 Housing/Aecommodations m 140 N¢go¢iub|¢ 1",¢","1¢,“
n 751 Ftlmily odd M¢(”Cfl| E440 ofh¢l' Ci\'il nights m 150 R¢(o\'¢ry ofo\'¢rpgym¢nf

Lenve Act 5445 Americnns w/Disabllltics - & Enfor¢¢m¢m of
m 790 Other thor Litigntlon Employment Judgmgm
m 791 Emp|. Ret. lnc. Security Aet met-16 Americnns w/l)isabilities - C| 153 R¢¢°v¢ry or Ov¢rpnym¢m
Olh¢\’ of \'eleran's Benel`lts
l:] 448 Education [:| 160 stockholders suits

m 190 Olher Contrucls

m 195 Controct Product Linbility

m 196 Fraocliise
V. ORlGlN
O 1 Original 0 2 Removed 0 3 Remonded O 4 Relnstotcd 0 5 Tmnsl`erred o 6 Multi-district 0 7 Appeal to O 8 Multi»distrlct

Proeeeding from Stnte l`rom Appellate or Reopcned from another Litigation Distriet .ludge Litigation -
Court Court ‘ district (speeil'y) from Mag. Direct File

Juilge

 

Vl. CAUSE OF AC'rlON icile ‘rlllz u.s. clvll. sTATtJ'rc uNm-:R wiilcil vou tith Fll.lNG two wants A lamar sT/tl'i:MlaNT oF cAust:.)
16 U.S.C. § 1540(g)(1)(C); failure to perform a nondiscretionary duty required by the Endangered Species Act

 

 

 

Vll. REQUESTED lN C“_ECK 'F T*"S '5 A CLASS DEMAND S Check YES only ifdemanded in complaint
COMPLMNT ‘"'°" “N°E“ F‘“~C~" ’-‘ .lunv l)aluANl)= YES |:I NO L_X__l
Vlll. RELATED CASE(S) (S¢¢ i"‘"“=‘i°“) yl;$ E N() E lfyes, please complete related case t'omi
lF ANY . .
oA'ri:= 1 1/3/2013 sicNA'l'ulit: oi= wronch 0F lincoiu) /S/ Ryan Adair Shannon

 

 

 

 

lNS'I'RUC‘l'lONS FOR COMPLETING Cl\'lL COVER SllEET JS-44
Authority for Civ|l Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law. except as provided by local rules of coun. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet Consequently, a civil cover sheet is submitted to the C|erk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals ort the cover sheet.

l. COUNTY OF RESIDENCE OF FIRST USTED ?LAINT]FF/DEFENDANT (b) County ofresidence; Use 11001 to indicate platntifl`t'l` resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United Slates.

lll. C|TlZENSHlP OF PRINCIPAL PARTIES: This section is completed L_ly if diversity ofci'tizenship was selected as the Basis ofJurisdiction
under Section ll.

lV. CASE ASS|GNMENT AND NATURE OF SUi'I`: The assignment ofa judge to your case will depend on the category you select that best

represents the primgg cause of action found in your complaint You may select only 9_11§ category You mg also select ge corresponding
nature of suit found under the category of the case.

\’1. CAUSE OF ACTION: Cile the U,S. Civi| Statute under which you are filing and write a brief statement of the primary cause.

Vlll. RELATED CASE(S), lF ANY: |f you indicated that there is a related case, you must complete a related ease I`onn, which may be obtained from
the Clerk's Oft`ice.

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.

 

